DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-8, 10, and 11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The following references are the closest prior arts:
Morgenstern, US Patent Application Pub. No. 2007/0150413;
Vorobyev et al., US Patent Application Pub. No. 2019/0236593; and 
Evain S. et al., WO 2013/079306

None of the above cited references individually, or in combination teaches a payment processing apparatus comprising:
a matrix storing unit storing a parity check matrix corresponding to a predetermined generation matrix having an error correction capability for a code of t bits used for user authentication, wherein t is a natural number; a syndrome generating unit randomly generating, when the account information for the product seller and the information for the amount of the first product are received from the first user terminal through the information receiving  unit, an error code of which a Hamming weight is t and generating a syndrome for the error code based on the error code and the parity check matrix; a feedback requesting unit transmitting the error code to the first user terminal and transmitting a feedback request of the codeword in which the error code is inserted as the error to the first user terminal; a verification syndrome generating unit generating, when a feedback code which is generated by inserting the error code, as the error, into a first codeword generated in the first user terminal is received from the first user terminal, a verification syndrome from the feedback code based on the parity check matrix, wherein the first codeword is a codeword generated by encoding the random code generated in the first user terminal based on the predetermined generation matrix prestored in the first user terminal; and a user authenticating unit completing, when the syndrome for the error code and the verification syndrome are compared with each other and it is confirmed that both syndromes 2Application No. 16/977,813Docket No.: PB20-0027-US Reply to Non-Final Office Action dated October 29, 2021 coincide with each other, authentication for the first user terminal, wherein when authentication for the first user terminal is completed, the payment agency processing unit performs transfer processing for an amount corresponding to the amount of the first product to the account of the product seller based on the account information for the product seller and calculates a virtual currency amount corresponding to the amount of the first product according to a predetermined virtual currency exchange rate and subtracts the calculated virtual currency amount from the holding amount of the virtual currency for the first member, which is stored in the electronic wallet database.

For this reason, claims 1, 6 and 11 are allowed over prior art.

Claims 2-3, 5, 7-8, 10, and 11 are allowed by dependency on the allowed independent claims.


35 U.S.C 101 subject eligibility: 
Applicant’s remarks (04/27/2022) in response to the Office Action (10/29/2021) with respect to the 35 U.S.C. 101 rejection has been fully considered and are persuasive. The 35 U.S.C. 101 rejection is hereby withdrawn and Applicant's argument (specifically that the claims include limitations that integrate the abstract idea into a practical application, thereby imposing meaningful limits on practicing the abstract idea) is hereby incorporated as reason for overcoming the 35 U.S.C. 101 rejection.   

For these reasons, the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on M-F 8:30AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/
Primary Examiner, Art Unit 3691